Citation Nr: 0833067	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-40 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1992 to 
August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2005, a 
statement of the case was issued in November 2005, and a 
substantive appeal was received in December 2005.


FINDINGS OF FACT

1.  The veteran's hearing acuity is not productive of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

2.  Tinnitus was not manifested during the veteran's active 
duty service, nor was any current tinnitus otherwise caused 
during the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1137, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In letters sent in May 2004 and 
October 2004, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the May and October 2004 letters were 
sent to the appellant prior to the December 2004 RO rating 
decision currently on appeal.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed hearing loss and tinnitus disabilities.  However, 
there has been no timely and adequate notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with May and October 2004 
letters notifying him to submit evidence detailing the nature 
and history of his claimed disabilities.  In any event, as 
the Board finds below that service connection is not 
warranted for hearing loss nor for tinnitus, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and post-service, have been obtained.  
The veteran has been afforded a VA examination in connection 
with the issues on appeal: a July 2004 VA examination report 
is of record.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

This case features the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

Bilateral Hearing Loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Service connection for impaired 
hearing is subject to 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

A July 2004 VA fee-basis audiological evaluation of the 
veteran indicated pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
15
10
LEFT
15
15
15
15
25

The thresholds noted above are the veteran's "Air 
conduction"  testing results, which the examiner explained 
are "better than a bone conduction study to reflect the 
claimant's hearing loss."  In any event, the Board notes 
that the air conduction thresholds in the July 2004 report 
are also more favorable to the veteran's claim than the bone 
conduction thresholds reported; not one of the pertinent 
frequencies produced a higher threshold on bone conduction 
study than on air conduction study.  Thus, the Board will 
focus its attention upon the air conduction testing results 
in this decision.

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner found that "For the claimant's claimed 
condition of bilateral hearing loss, there is no diagnosis 
because there is no pathology to render a diagnosis."

Given that the July 2004 report sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be sufficient to show that 
the veteran's hearing acuity does not meet the criteria to be 
considered hearing loss disability for VA compensation 
purposes.

There are no other medical treatment records in the claims 
file otherwise presenting any complaints concerning hearing 
loss, and there is otherwise no clinical evidence of hearing 
loss disability for VA compensation purposes.

The Board briefly notes that the veteran's service medical 
records contain no indication of complaints or treatment 
concerning hearing loss symptomatology.  There is no 
audiometric data from near the time of the veteran's 
separation from service to permit a meaningful comparison of 
audiometric thresholds from the beginning and end of service.  
In any event, in comparing the VA examination results of 
record to the regulatory criteria set forth in 38 C.F.R. 
§ 3.385, the Board must conclude that the preponderance of 
the evidence is against a finding that the veteran currently 
suffers from bilateral hearing loss disability as defined for 
VA compensation purposes.  According to the July 2004 VA 
examination report, the veteran does not have an auditory 
threshold of 40 decibels or greater in any of the 
frequencies; or 26 decibels or greater for at least three of 
the frequencies in either ear.  Further, the veteran's speech 
recognition scores using the Maryland CNC Test were greater 
than 94 percent.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).

In sum, a preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply 
and the claim must be denied. See 38 U.S.C.A. § 5107(b).

Tinnitus

The veteran is also seeking service connection for tinnitus.  
Service medical records are silent with respect to any 
complaints of tinnitus or ringing in the ears.  The Board 
observes that the veteran's July 1996 medical assessment at 
service separation shows the veteran reported no pertinent 
symptom complaints related to his ears or to tinnitus.  The 
veteran stated that his health was "the same" as it was 
during his prior examination, and no other service medical 
record suggests any complaints of tinnitus or ringing in the 
ears.  The July 1996 medical assessment reflects that the 
veteran expressly denied experiencing any illness while on 
active duty for which he did not seek medical care, expressly 
denied having any conditions that limited his ability to 
work, and declared that he had no intention to seek VA 
benefits at that time.  The veteran was also asked if he had 
"any other questions or concerns about [his] health?"  In 
response, the veteran indicated that his only question was 
regarding an unrelated medical matter, with no suggestion of 
any symptomatology involving his ears or his hearing.  This 
report, together with the entirety of the veteran's service 
medical records, strongly suggests that the veteran did not 
believe that he had any chronic tinnitus symptomatology as of 
that time.

The earliest post-service medical evidence suggesting 
complaints of tinnitus is the filing of this claim for 
benefits in April 2004.  The July 2004 VA fee-basis 
audiological examination report shows that the veteran later 
claimed to have had "tinnitus for 8 years," or dating back 
prior to his separation from active service.  This does not 
appear to be consistent with the absence of any references to 
such symptomatology in the veteran's service medical records, 
including his denial of medical concerns in his July 1996 
medical assessment.  In any event, the Board notes that there 
is no contemporaneous evidence of any complaints of tinnitus 
prior to April 2004, including in the veteran's service 
medical records or for more than 7 years following separation 
from active duty service.  This lengthy period without any 
documentation of a pertinent complaint, diagnosis, or 
treatment of tinnitus weighs against the claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).

The July 2004 report presents a competent medical opinion 
evaluating the likely etiology of the veteran's tinnitus.  
The veteran's account of significant military noise exposure 
was accepted and considered by the examining specialist in 
preparing the report.  The examiner also accepted and 
considered the veteran's own account of his post-service 
activities and noise exposure.  Nevertheless, the examining 
audiologist expressly concluded that the tinnitus is unlikely 
to have been caused by military service.

There is no competent medical evidence of record 
contradicting the July 2004 VA audiology report.  There is no 
competent medical evidence of record suggesting that the 
veteran's tinnitus is linked to his military service.  The 
Board acknowledges the veteran's own contentions, including 
as advanced in a January 2005 statement and November 2005 
substantive appeal, that that he was exposed to significant 
acoustic trauma during service, has had ringing in the ears 
since the time of his military service, and that during 
flights in service he could "hear and feel little bones or 
something popping or breaking" in his ears.  The Board 
understands the veteran's contentions.  However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for tinnitus or 
ringing in the ears.  Here, the veteran is competent to say 
that he experienced acoustic trauma, ear popping during 
flights, and other symptoms while in service.  However, 
service medical records do not document any complaints of ear 
problems or tinnitus, including when the veteran was 
expressly asked to report any symptomatology he was 
experiencing near the time of his separation from active 
service; nor does the record include any evidence that the 
veteran reported or sought treatment for ear problems or 
tinnitus for many years after service.  This weighs against a 
finding of chronicity and thus weighs against the claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  Moreover, the only medical opinion of 
record addressing this matter is the July 2004 VA fee-basis 
audiology opinion which finds that it is unlikely that there 
is any etiological link between the veteran's military 
service and any current tinnitus.  Where the only medical 
opinion addressing the question weighs against the claim, the 
Board believes such opinion must be given considerable 
weight.

Therefore, based on the totality of the evidence of record, 
the Board finds that service connection for tinnitus is not 
warranted.  The veteran's contention is inconsistent with the 
record which shows no contemporaneous evidence of tinnitus 
while in service or for many years following service.  The 
July 2004 VA audiological examination report stated that it 
is unlikely that any current tinnitus is etiologically 
related to his military service in light of the veteran's 
specific history.  The first evidence of record indicating 
complaints of tinnitus is the April 2004 application for VA 
benefits, which was more than 7 years after service; thus, 
there is no supporting evidence of a continuity of pertinent 
symptomatology.

Therefore, a preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
tinnitus.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


